Title: Abigail Adams to Elbridge Gerry, 19 March 1784
From: Adams, Abigail
To: Gerry, Elbridge



Sir
Braintree March 19. 1784

I received Letters dated about the middle of November from Mr. Adams, in which he was very urgent with me to come out early in Spring, if I declined a Winters voyage. Since that time I have not heard from him.
Capt. Callihan will sail for London in April. My Friends advise me to take passage in him, but I cannot feel fully determined untill I hear from you. Your favour by Mr. Thaxter gave me reason to suppose that there was not a probability of Mr. Adams’es Speedy return. I wish to know your present Sentiments upon the Subject, as it would be exceeding dissagreable to me to make a voyage, and be under the necessity of immediately returning. When he wrote me last, he had but just recoverd from a fever. He thought his Health which had been very infirm ever since his Sickness in Amsterdam, much mended since his last illness; but you cannot wonder sir that I feel anxious for his return, or if that cannot be, to go to him. You will be so kind as to give me the earliest intelligence upon the Subject which you possibly can.
Our Friend Col. Quincy is no more, he died about a fortnight since of a disorder to which he has long been Subject. Mr. Adams in his last Letters complains much for want of intelligence, rejoices to hear that you are in Congress, and begs that I would request you to write to him. Mr. Thaxter informd me that you had written to him before he left Philadelphia. I hope sir you will continue your favours, whether in or out of Congress so long as Mr. Adams remains abroad, as I know of no Gentleman for whom he has a sincerer Friendship or a higher Esteem.
Please to present my Respectfull compliments to Dr. Lee and Mr. Osgood. If you have Mr. Laurences replie to Mr. Jennings I will thank you for it, I am very Sorry that there ever was any occasion for a publication upon either side.

I am sir with Sentiments of Esteem Your Humble Servant.

Abigail Adams


